Citation Nr: 1430250	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Appellant, her daughter, and R.S.



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1953.  His awards and decorations include the Purple Heart.  He died in 2009.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Appellant appeared before the undersigned Veterans Law Judge at a Board hearing at the RO in November 2010; a transcript of which is of record. 


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, VA received written notification from the Appellant's representative that she wished to withdraw her appeal.  Therefore, no questions of fact or law remain before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Appellant are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issue of service connection for the cause of the Veteran's death was developed for appellate consideration.  In June 2014, the Appellant, through her representative, withdrew her appeal.  Therefore, this issue is withdrawn, and the Board does not have jurisdiction to consider an appeal.


ORDER

The appeal for service connection for the cause of the Veteran's death is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


